276 So.2d 467 (1972)
In re THE FLORIDA BAR.
In re Rules of Court: Procedure for Consideration of Proposals Concerning Practice and Procedure.
No. 42576.
Supreme Court of Florida.
July 21, 1972.
Rehearing Denied May 11, 1973.
PER CURIAM.
The following procedure will be followed by the Supreme Court of Florida for consideration of proposed rules of court concerning practice and procedure:
1. The Supreme Court shall receive recommendations from The Florida Bar on proposals concerning practice and procedure every four years beginning July 1, 1972.
2. All proposals concerning practice and procedure made before July 1 of the year preceding the year in which recommendations are made to the Supreme Court shall be submitted to the Florida Court Rules Committee of The Florida Bar.
3. The chairman of the Committee shall assign each proposal to the proper subcommittee or reserve it for consideration by the Committee. Subcommittees shall report to the Committee on or before October 15 of the year preceding the year in which recommendations are made to the Supreme Court on all proposals that have been made.
4. The Florida Court Rules Committee of The Florida Bar shall consider the reports of the subcommittees and any proposals submitted to the Committee and shall report its recommendations on all proposals that have been made to the Board of Governors of The Florida Bar at its meeting in January of the year in which recommendations are made to the Supreme Court.
5. The Board of Governors shall consider the proposals and submit its recommendations on all proposals that have been made to the Supreme Court on or before April 1 of each quadrennium.
6. A hearing on the proposals shall be held before the Supreme Court in May or June succeeding the submission of recommendations. The recommendations or a resume of them shall be published in The Florida Bar Journal before the hearing. Notice of the hearing shall also be published in The Florida Bar Journal.
7. The Supreme Court shall consider the proposals and if it adopts any of them, it shall make the proposal effective on January 1 after the hearing.
8. The Supreme Court may modify or dispense with the foregoing procedure when the Court decides that an emergency change in practice or procedure is required.
9. The foregoing procedure shall not apply to correction of clerical errors. The chairman of the Florida Court Rules Committee shall notify the Clerk of the Supreme Court, the President, President-elect and Executive Director of The Florida Bar in writing of such errors. If the Supreme Court finds the notification is correct, it shall order the correction without further notice or hearing.
10. The foregoing procedure shall not apply to local rules proposed by trial courts. The local rules proposals shall be submitted to the Committee and the recommendations of The Florida Bar shall be returned to the Court within thirty days. The Court may set a hearing on the proposals or consider them on the comments submitted. If a hearing is set, notice shall be given to the chief judge of the circuit from which the proposals emanated, the executive director of The Florida Bar and the chairman of the Florida Court Rules Committee of The Florida Bar.
It is so ordered.
ROBERTS, C.J., and ERVIN, CARLTON, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.